Citation Nr: 0638491	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a respiratory 
disability (claimed as chronic obstructive pulmonary disease 
and bronchitis as a result of asbestos exposure).

3. Entitlement to service connection for residuals of 
injuries to the eyes.

4. Entitlement to a compensable evaluation for status post 
left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from October 
1955 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in March 2006 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

On a VA Form 9 which was received at the RO in March 2004, 
the appellant requested a Board hearing to be conducted at 
the RO.  In a written statement received in June 2004, the 
veteran indicated that instead he wished to appear at a Board 
videoconference hearing.  The Board remanded the claims in 
March 2006 because the claims file did not show that any 
action had been taken to schedule the veteran for the 
requested Board videoconference hearing.  Consequently, the 
case had to be returned to the RO for such a hearing. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.703 (2005).

Pursuant to the Board's remand, the RO scheduled the veteran 
for a hearing to take place in June 2006.  The claims file 
includes a notation that the hearing was postponed.  The 
Board requested clarification from the RO on two occasions, 
but no response has been received.  Under the circumstances, 
the Board must assume that the veteran is under the 
impression that his Board videoconference hearing is in the 
process of being rescheduled by the RO.  

Accordingly, this case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal. After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


